     Case: 1:17-cr-00281 Document #: 109 Filed: 11/08/19 Page 1 of 4 PageID #:1101   1

 1                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
 2                                 EASTERN DIVISION
 3                                             )
        UNITED STATES OF AMERICA,              )   Case No. 17 CR 281
 4                                             )
                           Plaintiff,          )
 5                                             )
                     vs.                       )   Chicago, Illinois
 6                                             )   July 6, 2017
        CARLOS R. MEZA,                        )   9:57 a.m.
 7                                             )
                           Defendant.          )
 8
                        TRANSCRIPT OF PROCEEDINGS - Status
 9                     BEFORE THE HONORABLE ELAINE E. BUCKLO
10
        APPEARANCES:
11
        For the Plaintiff:              HON. JOHN R. LAUSCH, JR.
12                                      United States Attorney
                                        BY: MR. BRIAN R. HAVEY
13                                      Assistant United States Attorney
                                        219 South Dearborn Street
14                                      5th Floor
                                        Chicago, Illinois 60604
15
        For the Defendant:              MURPHY LAW GROUP
16                                      BY: MR. DANIEL SCHEERINGA
                                        161 North Clark Street
17                                      Suite 2550
                                        Chicago, Illinois 60601
18
19
20
21
22
        Court Reporter:                 SANDRA M. MULLIN, CSR, RMR, FCRR
23                                      Official Court Reporter
                                        219 S. Dearborn Street, Room 2260
24                                      Chicago, Illinois 60604
                                        (312) 554-8244
25                                      sandra_mullin@ilnd.uscourts.gov
     Case: 1:17-cr-00281 Document #: 109 Filed: 11/08/19 Page 2 of 4 PageID #:1102   2

 1            (Proceedings heard in open court:)
 2                   THE CLERK: Calling 17 CR 281-1, USA versus
 3      Carlos R. Meza.
 4                   MR. HAVEY: Good morning, Judge. Brian Havey on
 5      behalf of the United States.
 6                   THE COURT: Good morning.
 7                   MR. SCHEERINGA: Good morning, your Honor. Daniel
 8      Scheeringa for the defense.
 9                   THE COURT: Good morning. All right. What is the
10      status?
11                   Good morning.
12                   THE DEFENDANT: Good morning.
13                   MR. HAVEY: So the government has tendered
14      discovery, your Honor. And I'm not sure if -- I don't
15      believe the court set a motion date last time we were here.
16                   THE COURT: Did I? I guess -- well, are there any
17      motions?
18                   MR. SCHEERINGA: No motions, your Honor, but we
19      wanted to inform the court that my firm is withdrawing from
20      representing Mr. Meza.
21                   THE COURT: Okay. Are you retained? I guess you
22      must be.
23                   MR. SCHEERINGA: Yes, your Honor.
24                   THE COURT: Is he getting a new -- what are you
25      doing? Are you getting a different attorney?
     Case: 1:17-cr-00281 Document #: 109 Filed: 11/08/19 Page 3 of 4 PageID #:1103   3

 1                   THE DEFENDANT: Yes, I'm going to get a different
 2      attorney.
 3                   THE COURT: Or do you need appointed counsel?
 4                   THE DEFENDANT: No, I'm working on getting a
 5      different attorney.
 6                   THE COURT: Okay. I can't let this just sit for
 7      very long, but are you -- when do you expect to have a new
 8      attorney?
 9                   THE DEFENDANT: I'm trying to meet with someone
10      next week, so.
11                   THE COURT: Okay.
12                   THE DEFENDANT: So as soon as possible, I guess. I
13      talked to a couple of them, waiting for them, so.
14                   MR. SCHEERINGA: So given that, your Honor, we were
15      hoping to just get a 30-to-45-day date.
16                   THE COURT: Sure, we can do that. How about
17      August 11th? Would that date be all right?
18                   THE DEFENDANT: Sure.
19                   THE COURT: That should be enough time?
20                   THE DEFENDANT: Yes.
21                   THE COURT: Okay. We will set this for a status
22      for August 11th at 10:00 o'clock.
23                   And I'll allow you to withdraw.
24                   We will exclude time for you to obtain counsel and
25      in the interest of justice.
     Case: 1:17-cr-00281 Document #: 109 Filed: 11/08/19 Page 4 of 4 PageID #:1104   4

 1                   MR. HAVEY: All right. Thank you, Judge.
 2                   MR. SCHEERINGA: Thank you, your Honor.
 3            (Which were all the proceedings heard.)
 4                                      CERTIFICATE
 5            I certify that the foregoing is a correct transcript
 6      from the record of proceedings in the above-entitled matter.
 7
 8      /s/ SANDRA M. MULLIN                               November 6, 2019
 9      SANDRA M. MULLIN, CSR, RMR, FCRR
        Official Court Reporter
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
